This cause is brought here for the purpose of reversing a judgment of the trial court sustaining a demurrer to the evidence. Defendant in error filed motion to dismiss the appeal for several reasons, among which is that no motion for new trial was filed in the court below. The case-made filed herein fails to show that any motion for new trial was filed. Therefore, under the authority of State v. Adams, 31 Okla. 775,123 P. 1127, State v. Poor, 33 Okla. 376, 125 P. 726, Stumpv. Porter, 31 Okla. 157, 120 P. 639, and James v. Jackson,30 Okla. 190, 120 P. 288, the appeal must be dismissed.
In Stump v. Porter, supra, the court held:
"The ruling on a demurrer to the evidence is a decision occurring on the trial; and, in order to enable the Supreme Court to review such ruling, it is necessary that a motion for new trial be filed within the time prescribed by law."
The same rule is followed in the cases cited, supra. Therefore the appeal herein should be dismissed.
By the Court: It is so ordered. *Page 492